TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00432-CR



                              Bill Francis Womack Jr., Appellant

                                                v.

                                  The State of Texas, Appellee


    FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
        NO. CR2004-204, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Bill Francis Womack, Jr. seeks to appeal from a judgment of conviction for theft. See

Tex. Penal Code Ann. § 31.03 (West Supp. 2008). Sentence was imposed on March 3, 2009. No

motion for new trial was filed. The deadline for perfecting appeal was therefore April 2, 2009. See

Tex. R. App. P. 26.2(a)(1), (2). Notice of appeal was filed July 20, 2009, containing an assertion

that it was mailed by appellant on July 17, 2009. No extension of time for filing notice of appeal

was requested. See Tex. R. App. P. 26.3. Under the circumstances, we lack jurisdiction to dispose

of the attempted appeal in any manner other than by dismissing it for want of jurisdiction. See

Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23

(Tex. Crim. App. 1996).
              The appeal is dismissed.




                                           __________________________________________

                                           G. Alan Waldrop, Justice

Before Chief Justice Jones, Justices Waldrop and Henson

Dismissed for Want of Jurisdiction

Filed: August 31, 2009

Do Not Publish




                                              2